DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 July 2021 has been entered.
 

Rejoinder
Claims 1, 15, 17-21, 23, and 28 are allowable. Claims 24-27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 03 September 2020, is hereby withdrawn and claims 24-27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Hilton on 29 September 2021.

The application has been amended as follows: 


Claim 26, line 2, please delete “or a disintegrant”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Shimatani et al. (“Shimatani”, WO 2014/038593).  The invention of Shimatani is delineated in the previous Office action (see pages 3-5 of Office action mailed 19 May 2021) and incorporated herein by reference.  Applicant’s Supplemental Declaration, filed 16 July 2021, demonstrates unexpectedly improved results in terms of disintegration time and water absorption time for the combination of corn starch, tannic acid, and disintegrant carmellose calcium, across a wide range of ratios of corn starch to tannic acid.  Applicant’s as-filed specification also demonstrates these results are consistent whether or not various active ingredients are added to the composition (e.g., see as-filed specification, Examples).  Therefore, Applicant’s data in the as-filed specification and Supplemental Declaration are sufficient to rebut the prima facie case of obviousness. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611